This appellant, defendant in the court below, was indicted, tried, and convicted for the violation of an act of *Page 655 
the Legislature known as the fraudulent check law. This act was approved November 1, 1921. Acts Sp. Sess. 1921, p. 47. Several questions are presented for the consideration of this court, but the principal — in fact, controlling — question is the validity of the act under which this prosecution is based; the insistence being made that this act of the Legislature is unconstitutional, and that a prosecution under such act is illegal and void.
Upon a study of this question the writer became convinced that this insistence was well taken, and reached the conclusion that the judgment of conviction could not stand for that reason. This court thereupon made and entered the following order, certifying the question to the Supreme Court as under the statute made and provided:
  "Certificate to the Supreme Court from the Court of Appeals of Alabama.
"Under the provisions of the statute (Code 1923, § 7322), the following question is submitted to the Supreme Court for determination: Is the act of the Legislature of Alabama approved November 1, 1921 (Acts Ala. Sp. Sess. 1921, pp. 47, 48), violative of the Constitution of Alabama?
"The caption of said act is as follows: `To make it unlawful for any person to obtain money or other property or credit by check, draft or order which is not paid by the drawee; and where the same is not refunded or restored by such person on written demand mailed to his last known address; and to make the fact of such person not having on deposit with the drawee such money or other property prima facie evidence of said fraudulent intent.'
"A cause dependent upon this proposition solely is pending in this court.
                        "C.R. Bricken, "Presiding Judge. "Wm. H. Samford, "James Rice, "Judges.
"Certified on this 12th day of March, 1925."
The Supreme Court (all Justices concurring) agreed with this court that the act in question is unconstitutional, and in reply to the above-mentioned certification of this question made the following response, which is conclusive of this appeal:
            Response of Supreme Court to Certified Question.